DETAILED ACTION
	This action is responsive to the communication filed on August 10, 2020. This action is made non-final. 
	Claims 1-5, 7-9, 11-15, and 17-19 are currently pending. Claims 6 and 16 have been previously cancelled. Claims 10 and 20 are presently cancelled. Claims 1-3 and 12-14 are currently amended. Claims 1 and 12 are independent claims. 
	This application is being examined under the AIA  first to file provisions.

Response to Arguments
	Applicant’s arguments have been fully considered but are moot in light of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abovitz et al. (US 2015/0243100 A1, hereinafter Abovitz) in further view of Pulli et al. (US 6771294 B1, hereinafter Pulli), Hill et al. (US 2017/0123426 A1, hereinafter Hill), and Powderly et al. (USPPN: 2017/0337742; hereinafter Powderly).

As to claim 1, Abovitz teaches a system comprising (e.g., see [0002], showing a system comprising): 
a near eye display (NED) that is configured to display images in accordance with display instructions (e.g., see Fig. 16, [0128], and [0269], showing the mechanism for a near-to-eye display to be utilized through the use of a head worn component of an augmented reality system that comprise optics coupled with a user display system that allows the user to view virtual and augmented reality); 
an imaging sensor configured to capture images, the images including at least one image of an object and at least one image of a user's hands (e.g., see Fig. 14, [0237], shows the architecture 1000 for the electronics of a head worn component with a left and right printed circuit board assembly (hereinafter referred to PCBA), and furthermore the left PCBA may also include one or more sensors or transducers which detect, measure, capture, or otherwise sense information about an ambient environment and/or about the user (see [0247]). The head worn component, in this case is the near-to-eye (NED) display, as identified in Fig. 16, above that detects an image of an object, in this case the object may be a ring on the users hand. Abovitz teaches in Fig. 44C, [0565-0567], that a totem such as a ring may be worn on a user’s hand and in conjunction with the NED may be utilized in an Augmented Reality (AR) system that may render a virtual user interface in any large variety of forms); 
and a controller, implemented in one or more processors, and configured to (e.g., see [0245], showing the PCBA, identified above may include one or more controllers. Abovitz teaches that the left PCBA may include one or more controllers where the controller may be comprised of a microprocessor configured to):
identify the object in the captured images using one or more recognition patterns, the object identified from a plurality of possible objects, wherein each possible object is associated with a type (e.g., see Figs. 19, 43-46, [0302-0304], [0551], [0559], [0581], [0582], [0591] showing the mechanism whereby a user wearing a NED may recognize objects in the real world as well as objects such as the totem ring identified above, through the passable world models and may use the database 206 to build its knowledge of the world, attach sematic information and store data associated with the passable world. The Examiner identifies the building of the knowledge as one or more recognized patterns. Abovitz further teaches various totems can be identified such as rings, bracelets, keys, pens, etc.);
determine a pose of the user's hand based on the captured images (e.g., see Fig. 36C, [0456-0458], showing the mechanism whereby the gesture analysis approach identified by 3650 includes a stage 2 analysis using the pose of a user’s hand in different positions (fist, open palm, finger pinch, pinch, etc.) to identify actions using a user’s hand pose in the visual display of an Augmented Reality world engine), 
in response to the determined pose indicating a touch gesture with the identified object (e.g., see Fig. 44C, [0526], showing the mechanism whereby the AR system may detect, in response to a pose, one or more static orientations or a change in orientation of a totem or a demarcation on the totem, in this case the totem is the object or a ring on a finger as identified in Fig. 44C. The AR system may also employ the front facing camera(s) to detect interactions in response to a pose (e.g., tap, double tap, short tap, long tap, fingertip grip, and enveloping grasp) of a user's fingers with outer surface of the totem. The AR system maps the orientation and/or change in orientation (e.g., distance, direction, speed, acceleration) of the totem to user selections or inputs. The AR system optionally maps user interactions (e.g., number of interactions, types of interactions, duration of interactions) with the outer surface of the totem, and hence with various inputs (e.g., controls, functions). In response to the orientations, changes in position (e.g., movements) and/or interactions, the AR system may cause corresponding inputs to be provided to a computer or some other device):
update the display instructions to cause the NED to display a virtual menu in an artificial reality environment, the virtual menu within a threshold distance of the position of the object in the artificial reality environment (e.g., see Fig 44a, [0554-0558], showing the mechanism whereby a totem such as a ring with a surface is used in an AR system. Abovitz teaches that the AR system may employ front facing cameras to detect interactions such as tap, double tap long tap of a user’s fingers with the interaction surface of the totem. In this case the user’s finger on the other hand, for example an index finger may approach and touch the surface of the totem so the threshold distance may be at the point of touching the totem ring surface. Upon this action, Abovitz teaches the AR system may render the virtual user interface differently in response to select user interactions. For instance, some user interactions may correspond to selection of a particular submenu, application or function. The AR system may respond to such selection by rendering a new set of virtual interface elements, based at least in part of the selection);
wherein one or more contextual menu options in the virtual menu are selected by the controller based on a type of the object (e.g., see Figs. 43-46, [0551], [0559], [0581], [0582], [0591], [0602], [0609] wherein different controls are provided for different types of totems).
Although Abovitz teaches object enhancement in artificial reality using a near eye display interface, it does not appear to explicitly recite: 
and wherein the touch gesture is formed by a movement of the user's index finger in a direction towards the identified object such that the distance between the user's index finger and the position of the object is within a threshold value, but the teachings of Pulli can be relied upon for an explicit showing of this limitation (e.g., Fig. 2B and Fig. 2C above, Col. 5, lines: 34-56, showing the mechanism whereby a touch gesture is identified by the movement of a user’s index finger on their right hand as it approaches a totem in the form of a ring on the fourth finger of a user’s left hand. Pulli teaches that as the user’s index finger approaches (threshold distance) the ring on a user’s left hand, the pattern recognition process of the digital signal identifies the ring or marker and subsequently provides a visual interface). Accordingly, it would have been obvious to modify Abovitz in view of Pulli with a reasonable expectation of success. One would have been motivated to make such a modification to easily activate a virtual reality system with a user’s gesture in conjunction with a ring on the user’s finger based on proximity of a user’s index finger to the ring.
Although Abovitz in view of Pulli teaches object enhancement in artificial reality using a near eye display interface and a totem or ring, it does not appear to explicitly recite receive, from a RF (radio frequency) identifier attached to the object, a radio signal including an identifier for the object; update the one or more recognition patterns to include the identifier; and determine a position of the object further based on the direction and signal delay of the radio signal.
However, in the same field of endeavor of tracking objects in wearable devices, Hill teaches receive, from a RF (radio frequency) identifier attached to the object, a radio signal including an identifier for the object (e.g., see [0035], showing the mechanism whereby a near eye display (Augmented or Virtual Reality glasses) may receive radio frequency communication capability with multiple antennae embedded or attached to a mobile device such as a ring such that the NED and the mobile device may communication through RF); update the one or more recognition patterns to include the identifier (e.g., see [0133-0137] teaching updating the objects to have their associated ID); and determine a position of the object further based on the direction and signal delay of the radio signal (e.g., see [0009], [0033], [0042], [0044], showing the mechanism whereby a HMD or NED may track the position of an object such as a ring with an RFID identifier through the use of radio frequency and the capability to determine directionality based on the radio signal). Accordingly, it would have been obvious to modify Abovitz-Pulli in view of Hill with a reasonable expectation of success. One would have been motivated to make such a modification to improve the teachings of Abovitz in view of Pulli of interacting with objects in an Artificial Reality environment between a NED and an associated object with the use of tracking through RF to more accurately determine the position of a tracked object.
While Abovitz teaches providing different types of controls for different types of totems and further teaches different types of totems, for instance a bracelet charm and a set of keys, may have different types of selectable options (i.e., contextual menu), should the recites features upon which the examiner relies not provide sufficient support, additionally cited Powderly teaches wherein one or more contextual menu options in the virtual menu are selected by the controller based on a type of the object (e.g., see Figs. 12, 13, Abstract, [0004], [0105-0106], [0110-0112], [0118-0119] teaching associating different contextual information based on contextual information associated with the user, their environment, and/or physical objects. Wherein based on the type of the object, different virtual objects (i.e., contextual menu) is presented such as work-related applications for a work-based object or entertainment-based applications for a home-based object or refrigerator-related menu options for a refrigerator, etc.). Accordingly, it would have been obvious to modify Abovitz-Pulli-Hill with the teachings of Powderly with a reasonable expectation of succss. One would have been motivated to make such a modification to present and select virtual objects based on contextual information in order to provide more relevant subset of functions to a user thus improving their virtual reality experience (e.g., see [0024] of Powderly).

As to claim 2, the rejection of claim 1 is incorporated. Abovitz further teaches wherein the controller is further configured to: 
determine that the pose of the user's hand indicates the touch gesture with one of the one or more contextual menu options of the virtual menu (e.g., see Abovitz; Fig. 61a, [0723-0725], showing the mechanism whereby a pose of a user’s hand is identified with a touch gesture on a contextual virtual menu); 
execute instructions corresponding to the one of the one or more contextual menu options (e.g., see Abovitz; Fig.61a, [0728], showing the mechanism whereby based on the user’s hand pose in a virtual environment, the user can execute any three of the existing instructions identified in a virtual menu);
and update the display instructions to cause the electronic display to display an indication of the activation of the one of the one or more contextual menu options (e.g., see Abovitz; Fig. 61a, [0728], showing the mechanism whereby the user has selected the “cancel” operation to cancel the previous virtual instruction via the virtual menu).

As to claim 3, the rejection of claim 2 is incorporated. Abovitz further teaches wherein the indication of the activation of the one of the one or more contextual menu options comprises a secondary contextual menu corresponding to the one of the one or more contextual menu options (e.g., see Abovitz; Fig. 64b, [0765], showing the mechanism whereby a secondary contextual menu is identified on the virtual reality display when a user points a finger at the “Menu” object and a plurality of contextual sub-menus are displayed to the user).

As to claim 4, the rejection of claim 2 is incorporated. Abovitz-Pulli further teaches wherein the controller is further configured to: 
receive additional captured images from the imaging sensor (e.g., see Abovitz; Fig. 14, [0260-0261, showing the mechanism whereby imaging sensors are incorporated into the sensor assembly 39 to capture images); 
detect the object in the additionally captured images based on the one or more recognition patterns (e.g., see Abovitz; Fig. 37, [0472], showing the mechanism whereby the system detects movement of fingers or movement of a totem, such as a ring on a user’s finger to detect a predetermined command that may be used within a virtual reality interface); 
determine a movement of the object in the additionally captured images relative to the position of the object in previously captured images (e.g., see Abovitz; Fig. 37, [0472-0473], showing the mechanism whereby the movement of a user’s finger with a totem such as a ring refreshes the command that may be used on a virtual display); 
determine a new position of the object based on the determined movement (e.g., see Abovitz; Fig. 37, [0472-0473], showing the mechanism whereby a new position of the totem ring is identified by the movement of a user’s finger with the totem ring); 
and update the display instructions to cause the substantially transparent electronic display to display the virtual menu in a new position that is within a threshold distance of the new position of the object in the augmented reality environment (e.g., see Pulli; Figs. 2B and 2C, Col. 5, lines: 34-56, showing the mechanism whereby a virtual interface is updated based on the position of a threshold distance of a ring on a user’s finger with respect to the visual components that are displayed on the virtual interface through the use of a near-to-eye device). Accordingly, it would have been obvious to modify Abovitz in view of Pulli with a reasonable expectation of success. One would have been motivated to make such a modification to easily activate a virtual reality system with a user’s gesture in conjunction with a ring on the user’s finger based on proximity of a user’s index finger to the ring.

As to claim 5, the rejection of claim 1 is incorporated. Abovita further teaches wherein the object is a wearable ring (e.g., see Abovitz; Fig. 44A and 44C, [00554], showing the mechanism whereby the object is a totem in the form of a ring as identified in Fig. 44A (4040) and Fig. 44C (4044)).

As to claim 7, the rejection of claim 1 is incorporated. Hill further teaches wherein the object further includes a tracking indicator, and wherein the controller is further configured to (e.g., see Hill; [0006-0007], showing the mechanism of using a tracking indication (RFID) attached to an object in a Virtual Reality environment): 
detect the tracking indicator attached to the object in one or more of the captured images (e.g., see Hill; [0033-0034], showing the mechanism whereby the NED accurately tracks devices such as a ring with an RFID using RF and position and movement may be registered with screen images shown on the HMD or NED); 
and update the one or more recognition patterns to include the tracking indicator (e.g., see Hill; [0034-0035], showing the mechanism whereby the recognition patterns are identified as moving an object such as a ring that has an RFID that is recognized by the Virtual Reality environment through the use of an HMD or NED). Accordingly, it would have been obvious to modify Abovitz-Pulli in view of Hill with a reasonable expectation of success. One would have been motivated to make such a modification to improve the teachings of Abovitz in view of Pulli of interacting with objects in an Artificial Reality environment between a NED and an associated object with the use of tracking through RF to more accurately determine the position of a tracked object.

As to claim 8, the rejection of claim 1 is incorporated. Hill further teaches wherein the object further includes a tracking indicator, and wherein the tracking indicator includes a pattern that encodes identifying information, and wherein the controller is further configured to (e.g., see Hill; [0006-0007], showing the mechanism of using a tracking indication (RFID) attached to an object in a Virtual Reality environment):
decode an identifier from the pattern included with the tracking indicator (e.g., see Hill; Fig. 2, [0042], showing the mechanism whereby the NED 320 decodes the RFID tag on the object such as a ring); 
update the one or more recognition patterns to include the identifier (e.g., see Hill; Fig. 2, [0041-0043], showing the mechanism whereby the NED updates the detection pattern attached to the object such as a ring based on the RFID); 
and determine the position of the object further based on detecting the pattern corresponding to the identifier on the object (e.g., see Hill; Fig. 2, [0041-0043], showing the mechanism whereby the NED identifies the position and distance of the object from the NED based on the radio frequency of the RFID attached to the object or ring). Accordingly, it would have been obvious to modify Abovitz-Pulli in view of Hill with a reasonable expectation of success. One would have been motivated to make such a modification to improve the teachings of Abovitz in view of Pulli of interacting with objects in an Artificial Reality environment between a NED and an associated object with the use of tracking through RF to more accurately determine the position of a tracked object.

As to claim 9, the rejection of claim 1 is incorporated. Abovitz further teaches wherein the object enhancement request comprises the touch gesture made by the user's hand against the object (e.g., see Abovitz; Fig. 40, [0505], showing the mechanism whereby a user interacts with a totem such as a ring via a touch gesture).

As to claim 11, the rejection of claim 1 is incorporated. Abovitz further teaches 
receive an object enhancement request for the object (e.g., see Abovitz; [0277-0278] and [0280], showing the mechanism whereby a tactile sensation may be performed on a device such as a ring totem when touching a virtual component on a user interface); 
access one or more images of the object (e.g., see Abovitz; [0277-0278] and [0280], showing the mechanism whereby based on a touch of an image on a virtual display in conjunction with the totem ring detecting an object in the virtual display); 
and generate the one or more recognition patterns of the object based on the accessed images (e.g., see Abovitz; [0277-0278] and [0280], showing the mechanism whereby a tactile feedback is delivered to the totem ring based on the gesture on a virtual display).

As to claim 19, the rejection of claim 12 is incorporated. Abovitz further teaches 
receive an object de-enhancement request for the object, the object de- enhancement request activated from a contextual menu option in the virtual menu (e.g., see Abovitz; Figs. 61a and 61b; [0729-0739], showing the mechanism whereby a de-enhancement or closing of a virtual menu is accomplished with a user gesture on the virtual menu to close out a meu item).

	As to claim 12-15 and 17-18, the claim is directed to the near eye display of the system of claims 1-4 and 7-8 and further and is similarly rejected. 

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179